Citation Nr: 1101503	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-28 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a heart condition claimed 
as a heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1951 to August 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for a heart murmur.

A Board hearing was held in June 2010 with the Veteran in 
Washington, D.C., before the undersigned Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The claim was remanded by the Board in July 2010 for additional 
development.  That development has been completed, and the case 
is once again before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Board finds that additional development is 
necessary in order to fully and fairly adjudicate the Veteran's 
claim.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, the Veteran was afforded a VA examination in September 
2010.  After reviewing the claims file, obtaining a history from 
the Veteran, and conducting a physical examination, the examiner 
concluded that the Veteran had a history of heart palpitations 
which were at least as likely as not incurred in service.  
However, it is unclear whether the diagnosed condition is a 
disability in and of itself, whether it is a symptom of an 
underlying heart condition, or whether it is a symptom of another 
condition.  The Board notes that the Rating Schedule does not 
contemplate heart palpitations as a specific disability.  See 
38 C.F.R. § 4.104 (2010).  Therefore, further clarification is 
warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The claims file, including a copy of this 
remand, should be forwarded to the VA 
examiner who conducted the September 2010 VA 
examination.  Upon review, he should provide 
a supplemental opinion clarifying the 
Veteran's diagnosis.  The examiner should 
specify whether the heart palpitations 
condition previously diagnosed is the primary 
disability; or whether it is the result of an 
underlying heart condition;  or whether it is 
the result of another condition; or whether 
it is the result of another cause.

If the heart palpitations condition is not 
the primary disability, then the examiner 
should specify the underlying cause, and 
offer an opinion as to whether it is at least 
as likely as not that the underlying 
condition was incurred in or aggravated by 
service.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

If the VA examiner is not available, the 
Veteran should be scheduled for another 
examination to determine whether the exact 
nature and etiology of the Veteran's heart 
palpitations.  All indicated tests and 
studies should be accomplished, and the 
examiner should comply with the instructions 
above, to include specifying whether the 
heart palpitations condition previously 
diagnosed is the primary disability; or 
whether it is the result of an underlying 
heart condition;  or whether it is the result 
of another condition; or whether it is the 
result of another cause.

If the heart palpitations condition is not 
the primary disability, then the examiner 
should specify the underlying cause, and 
offer an opinion as to whether it is at least 
as likely as not that the underlying 
condition was incurred in or aggravated by 
service.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2010).

3.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the Veteran's claims based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



